Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

Allowable Subject Matter
Claims 28-30 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-27, 31-37, and 41-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schlack et al (US 20020129368), hereafter known as Schlack.
With respect to claims 23 and 33, Schlack teaches:
generating a first signature of a first user based on media asset consumption history of the first user (paragraph 0135 generate signature profiles of one or more viewers based on interactivity with content (history)); 
generating a second signature of a second user based on media asset consumption history of the second user (paragraph 0135 generate signature profiles of one or more viewers based on interactivity with content (history)); 
determining that a current time matches a predicted time when the first user and the second user are likely to consume a media asset together (paragraph 0256 correlating viewers’ watching programs at a predicted time of day); and 
in response to the determining that the current time matches the predicted time when the first user and the second user are likely to consume a media asset together, generating for display a recommended media asset identifier, wherein the recommended media asset identifier is identified based on the first signature of the first user and the second signature of the second user (paragraph 0275 presenting targeted content to a group of viewers based on signatures).
With respect to claim 33, Schlack teaches control circuitry (paragraph 0126-0134 figure 2A profile database 216 on head end 210, also paragraph 0135 figure 2B VCPS unit on a tv) and display circuitry (paragraph 0126 figure 2A user interface 224 in set top box 220).
With respect to claims 24 and 34, Schlack teaches:
generating a third signature based on the collective media asset consumption history of a plurality of users comprising the first user and the second user (paragraph 0244 merging two signatures to create a third signature), 
wherein the identifying of the recommended media asset identifier is performed based on the third signature (paragraph 0256 display content using merged signature).
With respect to claims 25 and 35, Schlack teaches wherein the plurality of users further comprises a third user, and the third signature is generated based on the collective media consumption history of the first user, the second user and the third user (paragraph 0135 generate signature profiles for one or more viewers).
With respect to claims 26 and 36, Schlack teaches:
the first signature is a first vector representing one or more of channels, genres and microgenres associated with the media asset consumption history of the first user (paragraph 0282 signatures as vectors correlating program genre elements); 
the second signature is a second vector representing one or more of channels, genres and microgenres associated with the media asset consumption history of the second user (paragraph 0282 signatures as vectors correlating program genre elements); and 
the third signature is a third vector generated by combining the first vector and the second vector (paragraph 0244 merging two signatures to create a third signature).
With respect to claims 27 and 37, Schlack teaches:
identifying a first time when a media asset having characteristics matching characteristics associated with the third signature is available (paragraph 0256 identify time of day a program is watched, correlated to a signature); 
determining that the first time corresponds to a time when the first user and the second user are likely to consume content (paragraph 0256 correlation used to determine likelihood of watching content); and 
identifying the first time as the predicted time (paragraph 0256 identify time as predicted for watching content).
With respect to claims 31 and 41, Schlack teaches wherein the first user and the second user are included in a plurality of users, and the plurality of users are users of a same household or users that use a same media account to consume media assets (paragraph 0075 signature profile for a plurality of viewers in a household).
With respect to claims 32 and 42, Schlack teaches wherein the first signature is generated based on media asset consumption history of the first user at particular time slots on particular days of the week, and the second signature is based on media asset consumption history of the second user at particular time slots on particular days of the week (paragraphs 0175-0176 generating users’ profiles based on viewing activities for days of a week).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        6/16/22